Citation Nr: 0009907	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
connection for a bilateral leg disability has been presented.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO 
determined that the previously denied claim for service 
connection of a bilateral leg disability was not reopened, 
and in which service connection for a right shoulder 
disability was denied.


FINDINGS OF FACT

1.  A November 1979 rating decision, of which the veteran was 
notified by letter dated November 27, 1979, denied service 
connection for a bilateral leg disability.  

2.  The veteran did not appeal the November 1979 rating 
decision.

3.  Evidence received since the November 1979 rating decision 
and not previously considered is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  VA treatment records show that the veteran has been 
diagnosed with bilateral knee pain and degenerative joint 
disease of the left ankle and tibia.

5.  The record does not contain competent evidence of a nexus 
between a current leg disability and injury or disease during 
the veteran's active service.  

6.  The record does not contain competent evidence of a nexus 
between a current right shoulder disability and injury or 
disease during the veteran's active service. 

CONCLUSIONS OF LAW

1.  The November 1979 rating decision that denied service 
connection for a bilateral leg disability is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.104 (1999).

2.  The claim for entitlement to service connection for a 
bilateral leg disability is reopened by the submission of new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for a 
bilateral leg disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

4.  The claim for entitlement to service connection for a 
right shoulder disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran filed a claim for service connection for a 
bilateral leg disability in November 1979.  The RO denied the 
veteran's claim in November 1979.  The veteran was given 
notice of this decision on November 27, 1979.  He did not 
appeal this decision.  Hence, this decision became final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The unappealed, 
November 1979, RO decision is the last prior final decision 
concerning the claim for service connection of a bilateral 
leg disability.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the November 1979 decision with 
regard to the veteran's claims for service connection for a 
bilateral leg disability includes private treatment records 
dated in 1981, and from March 1989 to August 1992, VA 
treatment records dated from November 1996 to July 1998, a 
statement proffered by his private treating physician, John 
H. Dilworth, M.D., dated in November 1979, the veteran's 
statements, and his testimony given before the undersigned 
member of the Board in February 2000.  These documents show 
the veteran is now diagnosed with bilateral knee pain and 
degenerative changes of the left ankle and tibia.  

This medical evidence was not considered in the previous 
denial.  As such, it is new.  In addition, because it reveals 
that the veteran is now diagnosed with orthopedic conditions 
involving his legs, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
bilateral leg disability.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well-grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra. 

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for service connection of a bilateral leg disability is 
well grounded.  See Hodge and Winters, supra.  The Board will 
discuss this in the following section.

II.  Service Connection

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran argues that he has bilateral leg and right 
shoulder disabilities that are the result of his active 
service.  To this end, he has presented competent medical 
evidence that he has been diagnosed with orthopedic 
conditions of his legs and right shoulder.  A February 1997 
VA treatment entry shows the veteran was then diagnosed with 
bilateral knee pain with effusion.  An entry dated in 
December 1997 further shows a diagnosis of degenerative joint 
disease in the left ankle and tibia.  Concerning his right 
shoulder, VA treatment records reflect the veteran was 
diagnosed with right shoulder pain in June 1997, and 
degenerative changes of the right shoulder in July 1997.  
Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the 
veteran's testimony that he limped and had a stinging 
sensation in his legs and shoulder pain in service is 
sufficient for the purposes of well-grounding his claims.  
However, his claims must fail, as he has not proffered any 
competent medical evidence of a nexus between his currently 
diagnosed orthopedic bilateral leg and right shoulder 
conditions and any inservice injury or disease.

Service medical records document inservice treatment for foot 
trouble, but reflect no complaints of or treatment for any 
leg or right shoulder injury or condition.  The veteran's 
report of medical history at entrance into active service, 
dated in January 1971, show a history of bursitis in the 
right shoulder, but the examiner indicated that the veteran 
was not presently experiencing problems.  Similarly, his 
report of medical examination at entrance into active 
service, also dated in January 1971, reveals no 
abnormalities, defects, diagnoses, or other findings 
concerning his legs or right shoulder.  His report of medical 
history at discharge from active service, dated in January 
1973, further shows no complaints or findings of any leg or 
right shoulder abnormalities, defects, or diagnoses.

The veteran avers, in essence, that his leg and right 
shoulder disabilities have been continuous since his active 
service.  In addition, he testified that he had been treated 
for his bilateral leg condition within one year following his 
discharge from active service.  However, the evidentiary 
record simply does not concur.

Concerning his bilateral leg condition, the medical evidence 
first establishes he sought treatment for leg pain in March 
1974-more than one year following his discharge in January 
1973.  An April 1974 statement proffered by Dr. Dilworth with 
private medical records indicates that the veteran presented 
with pain in his back, buttocks, and leg, which the veteran 
reported had been present for one month.  Dr. Dilworth noted 
full range of motion in the back and hips, and normal motor 
power and neurological findings.  Results of X-rays were 
found to be within normal limits, and the physician diagnosed 
musculo-ligamentous strain about the right hip.  Private 
medical records further indicate that the veteran then 
reported no direct trauma, or history of joint disease.  In 
May 1977, he presented with pain in his right thigh, giving a 
history of a fall in 1956.  The examiner noted slight 
scoliosis but no tenderness and diagnosed muscle spasm.  It 
is not until December 1997-nearly 25 years after his 
discharge from active service and well beyond the one-year 
presumptive period-that the medical evidence reveals a 
diagnosis of degenerative joint disease of the left ankle and 
tibia.

Concerning his right shoulder disability, the medical 
evidence shows that, in March 1974, he reported that he had a 
history of bursitis in 1968, but he then had no complaints of 
a right shoulder problem.  This is consistent with the 
veteran's report of a history of right shoulder bursitis, in 
January 1971, upon induction into active service.  Upon 
entrance into service, the veteran is presumed to be of sound 
condition except for those defects or disorders noted on the 
entrance examination.  However, where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service, the presumption of his sound condition shall be 
rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Where the record establishes that an 
injury or disease existed prior to entrance into service, a 
grant of service connection will be warranted only if the 
record establishes that the veteran's disability from his 
pre-existing condition increased in severity as a result of 
service.  If, however, there is a specific finding that any 
noted increase is the result of the natural progress of the 
disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In the present case, the Board need not 
determine whether a right shoulder disability pre-existed 
service and was aggravated therein, or whether such a 
disability was incurred in service, as the claim is not well 
grounded on another basis.  As noted above, the Board accepts 
the veteran's statements concerning shoulder pain in service 
as sufficient competent evidence for the purpose of well-
grounding the second element under Caluza.  Nonetheless, it 
is not until 1975-more than one year after his discharge 
from active service and well-beyond the presumptive period-
that the medical evidence shows the veteran presented with 
complaints concerning his right shoulder.  The examiner noted 
that findings were within normal limits.  Results of X-rays 
were reported to evidence loss of normal curvature of the 
cervical spine and scoliosis of the upper thoracic spine, 
likely secondary to probable muscle spasms.  There are no 
findings regarding the veteran's right shoulder.  Finally, it 
is not until July 1997-more than 24 years after his 
discharge from active service and well-beyond the one-year 
presumptive period-that the medical evidence reveals a 
diagnosis of degenerative changes in the right shoulder.

The record contains no medical findings, opinions, or other 
evidence establishing a nexus between the veteran's diagnosed 
bilateral knee pain and degenerative joint disease of left 
ankle and tibia, claimed as a bilateral leg disability, and 
any injury or disease during his active service; or between 
his diagnosed right shoulder pain or degenerative changes of 
right shoulder, claimed as a right shoulder disability, and 
any injury or disease during his active service.

The veteran has presented his own statements and testimony 
regarding the cause of his bilateral leg and right shoulder 
disabilities.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his bilateral leg and right shoulder disabilities or their 
etiological relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing disability or for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his bilateral leg 
and right shoulder disabilities and his active service, his 
claims for service connection for these disabilities are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 
supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  The 
veteran testified before the undersigned member of the Board 
in February 2000 that he had received treatment for his 
bilateral leg disability within a year following his 
discharge from active service.  However, he also testified 
that he had attempted to obtain these records but could only 
obtain partial records.  Moreover, he did not identify these 
physicians to the extent that VA could request records from 
them.  


ORDER

The previously denied claim for a bilateral leg disability is 
reopened.  The claims for service connection for a bilateral 
leg disability and a right shoulder disability are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

